  Case 3:18-cv-00428-DMS-MDD Document 598 Filed 06/11/21 PageID.9907 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
 1
                                SOUTHERN DISTRICT OF CALIFORNIA
 2
     MS. L, et al,                                  Case No. 18-cv-428 DMS MDD
 3
                       Petitioners-Plaintiffs,      ORDER REQUIRING RETURN OF
 4
           vs.                                      CERTAIN CLASS MEMBERS TO THE
 5                                                  UNITED STATES
   U.S. IMMIGRATION AND CUSTOMS
 6 ENFORCEMENT, et al,
 7                     Respondents-Defendants.
 8
 9
10         Before the Court is the parties’ Stipulated Motion for Order Requiring the Return of
11 Certain Class Members to the United States. The parties have informed the Court they
12 intend to jointly identify Ms. L. class members who were removed, are seeking to return to
13 the United States, and meet the standard agreed upon by the parties. The government will
14 then consider discretionary grants of parole for those Ms. L. class members, separated child,
15 subsequently born children, and any of their family members who the parties agree are
16 eligible. The government shall return Ms. L. class members, separated child, subsequently
17 born children, and family members who the parties agree are eligible for whom parole is
18 granted to the United States at the government’s expense in accordance with this Order,
19 including travel and related support needed to facilitate return and reunification of the
20 families. Should justiciable disputes arise, the parties will bring those disputes to the Court
21 for resolution.
22         Good cause exists to grant this Order because it will permit the government to begin
23 the important work of reunifying families in the United States while settlement negotiations
24 are ongoing. Accordingly,
25         IT IS HEREBY ORDERED that:
26         (1) The parties should jointly identify Ms. L. class members who were removed, are
27               seeking to return to the United States, and who meet the standard agreed upon by
28               the parties.
 Case 3:18-cv-00428-DMS-MDD Document 598 Filed 06/11/21 PageID.9908 Page 2 of 2




 1        (2) Upon a discretionary determination by the government that a Ms. L. class member,
 2           separated child, subsequently born children, and any of their family members who
 3           the parties agree are eligible, will be granted parole, the government shall return
 4           them to the United States at the Department of Homeland Security’s expense,
 5           including the costs of travel and related support, to include travel support, that is
 6           necessary to facilitate return and reunification of the families. Nothing in this
 7           order shall preclude DHS from considering on a case-by-case basis the parole and
 8           return of those whose travel costs will not be paid for at the Department’s expense.
 9        (3) Should justiciable disputes arise in this process, the parties may bring those
10           disputes to the Court for resolution.
11
     Dated: June 11, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 1                           18cv428 DMS MDD
30
